Title: From Thomas Jefferson to James Madison, 6 August 1802
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Aug. 6. 1802.
          
          I now return you the letters of mr Pichon, and of Jones; also those of Van Polanen & Thos. Sumter. the letter to be written to Van Polanen should be so friendly as to remove all doubt from the Batavian government that our suppression of that mission proceeds from any other motive than of domestic arrangement & economy.—I inclose you a draught of a letter to the emperor of Marocco, which make what it should be and send to your office to be written over the blank I have signed. a letter from mr Short, dated Norfolk July 29. gives me reason to expect him here hourly. present my respects to the ladies, & accept assurances of my constant & affectionate esteem & respect.
          
            Th: Jefferson
          
        